Citation Nr: 0906684	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-25 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the apportionment of the Veteran's VA pension 
benefits on behalf of his minor daughters, S.W. and Y.B. was 
appropriate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 
1971.  The Veteran is the appellant in the matter on appeal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 special apportionment decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana that granted an apportionment of 
the Veteran's pension benefits on behalf of his two minor 
daughters, S.W. and Y.B.  

The initial apportionment claims were filed on behalf of the 
veteran's two, minor daughters, S.W., and Y.B., by their 
mothers, who were their legal custodians.  During the 
relevant period of the apportionment, the daughters were 
under 18 years of age.  

The Board notes that although the Veteran requested a Board 
hearing in his substantive appeal (VA Form 9), he later 
withdrew his request for a hearing.  There are no subsequent 
hearing requests of record.


FINDINGS OF FACT

1.  In a July 2002 rating action, the Veteran was granted 
pension benefits effective as of January 29, 2002; he 
received additional pension benefits for his minor daughter, 
Y.B.  It was noted that he would receive an additional amount 
for his older minor daughter S.W.     

2.  In an August 2002 letter from the RO, the Veteran's 
pension was increased to $1,178/month from February 1, 2002.  
He was informed that his pension would be decreased to 
$1,043/month effective July 18, 2003; and then further 
decreased to $796/month effective November 21, 2009.  The 
decreases were based on his minor children turning 18 years 
of age respectively.

3. In February 2003, the custodial parent of S.W. filed a 
claim for apportionment of the Veteran's VA pension benefits 
on her behalf.

4. In March 2003, the custodial parent of Y.B. filed a claim 
for apportionment of the Veteran's VA pension benefits on her 
behalf. 

5.  During the period from February through April 2003, the 
Veteran was not residing with S.W. or Y.B, he was not 
reasonably discharging his responsibility for their support, 
and they were experiencing hardship.  

7.  The apportionment of $388 per month from the Veteran's 
pension benefits for the support of both children did not 
cause undue hardship to the Veteran.  


CONCLUSION OF LAW

The apportionment of the Veteran's VA pension benefits was 
proper.  38 U.S.C.A. §§ 5107, 5307 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.450, 3.451 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and to assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  However this case 
does not involve a claim for benefits under 38 U.S.C.A., 
chapter 51; rather, since the appellant is seeking to reverse 
a decision to allocate his pension benefits under 38 
U.S.C.A., chapter 53.  Thus, the VCAA provisions are not 
applicable to this appeal.  Barger v. Principi, 16 Vet. App. 
132, 138 (2002);

Nevertheless, the appellant was given guidance from VA as to 
the evidence that was needed with respect to the 
apportionment of pension benefits to his children.  
In the April 2003 letter notifying him that custodians of his 
minor children were seeking an apportionment on behalf of his 
daughters.  The RO advised him to provide financial 
information on a VA Form 21-4138 (Statement in Support of 
Claim) that would include itemizing his average monthly 
income from all sources, an itemized list of his average 
monthly expenses, the average monthly amount that he 
contributed to the support of his children who did not live 
with him, and an explanation of what hardship would occur if 
VA did pay a share of his VA pension benefits to his children 
not living with him.    

II.  Apportionment of the veteran's pension benefits 

If a Veteran's child is not in his custody, all or a part of 
that Veteran's benefits may be apportioned as prescribed by 
regulation.  38 U.S.C.A. § 5307.  VA 
regulations provide for two types of apportionments.  

Under a "general" apportionment, all or any part of the 
pension payable on account of a veteran may be apportioned if 
the veteran is not residing with his child and the veteran is 
not reasonably discharging his responsibility for the child's 
support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 
3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain a 
general apportionment.  Hall v. Brown, 5 Vet. App. 294 
(1993). 

Under a "special" apportionment, regardless of any other 
provision about apportionments, where hardship is shown to 
exist, pension may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case, 
as long as it does not cause undue hardship to other persons 
in interest.  38 C.F.R. § 3.451.  As relevant here, for the 
determination for a special apportionment, consideration must 
be given to such factors as the amount of the VA benefits 
payable; the resources, income, and special needs of those 
dependents in whose behalf the apportionment is claimed; and 
the resources, income, and special needs of the veteran and 
his other dependents.  38 C.F.R. § 3.451.  The amount of a 
special apportionment should generally be consistent with the 
total number of dependents allowed.  38 C.F.R. § 3.451.  

In a July 2002 rating action, the Veteran was granted pension 
benefits effective as of January 1, 2002.  The Veteran's 
pension included an additional amount for his minor daughter 
Y.B.  It was noted that he would receive an additional amount 
for his other minor daughter S.W.     

In an August 2002 letter from the RO, the Veteran was 
provided notice that his pension was increased to 
$1,178/month from February 1, 2002.  He was also informed 
that it would be decreased to $1,043/month effective July 18, 
2003; and then further decreased to $796/month effective 
November 21, 2009.  The decreases were based on his minor 
children turning 18 years of age respectively.

In February 2003, the custodial parent of the Veteran's minor 
daughter, S.W., filed a claim for apportionment of his VA 
pension benefits on behalf of his minor daughter. The income 
and expenses information submitted by the claimant showed 
that her monthly income consisted of $331 in food stamps, and 
her monthly expenses were $600.  She explained that she was a 
student and had to use part of her student loan money to pay 
for her and her daughters expenses.  

In March 2003, the custodial parent of the Veteran's minor 
daughter, Y.B., filed a claim for apportionment of his VA 
pension benefits on behalf of his minor daughter. The income 
and expense information submitted by the claimant showed that 
her monthly income consisted of $2000, and her monthly 
expenses were $1,597. 

In April 2003, the RO notified the Veteran that apportionment 
claims had been filed and asked him to submit financial 
information so that his resources, income, and special needs 
could be considered in determining the special apportionment.  
He was informed that $388 monthly would be withheld effective 
July 1, 2003 pending a decision on the apportionment.  
Further if granted he was notified the effective dated would 
be March 1, 2003 for S.W., and April 1, 2003 for Y.B.

In May 2003, the Veteran submitted income and expenses 
information which showed that his monthly income was $1,195, 
and his monthly expenses were $875.  He also reported 
contributing $379/month towards the support of his 
dependents. 

In July 2003, the RO issued a decision awarding to the 
claimants on behalf of the Veteran's daughters an 
apportionment of his pension in the monthly amount of $388; 
$338 monthly for Y.B., and $50 monthly for S.W.  The Veteran 
challenged that decision in an August 2003 notice of 
disagreement.  He specifically argued that he had been paying 
child support through the Department of Social Services, and 
hat he could not afford to "double pay" his children.

In February 2004, VA received a copy of a Social Security 
Administration award letter noting that the Veteran was 
disabled as of December 23, 2002.  He was awarded a lump sum 
payment of $5,834 in February 2004 and would thereafter 
receive a monthly payment of $1,131.

In a June 2004 letter, the RO notified the Veteran that 
effective March 1, 2004 his VA pension would be terminated.  
This was because he had been awarded Social Security 
Administration benefits and his gross annual income of 
$18,275 exceeded the limit for VA pension purposes.  

III. Analysis

The Veteran has raised very few arguments to challenge the 
apportionment award.  In his notice of disagreement, he 
asserted that he never received the VA letters regarding the 
apportionment.  He alleged that he was already paying child 
support and did not have enough money for his basic needs.  

The Board notes that the apportionment for S.W. terminated on 
her 18th birthday on July 18, 2003; and Y.B's apportionment 
terminated on March 1, 2004 when the veteran's VA pension was 
terminated.  However at the time of the apportionment claims 
and decision, the evidence showed that with respect to his 
noncustodial, minor daughters, the veteran was not reasonably 
discharging his responsibility for their support and a 
hardship existed in their households.  When requested, he did 
not provide adequate information regarding his payment of 
support to the Department of Social Services for his 
daughters.  He supplied copies of some money order receipts 
to Social Services.  In November 2003, he was requested to 
submit a statement from the Department of Social Services 
showing all payments made for each of his daughters since 
March 1, 2003. However he failed to respond.

He appellant argues that he had reasonably discharged his 
responsibility for supporting his minor daughters by making 
payments through the Department of Social Services.  38 
C.F.R. § 3.450(a)(1)(ii).  He presented no evidence to show 
document all of his payments, nor has he shown that he would 
experience undue hardship if the apportionments were granted.  
Since the record shows that the criteria for an apportionment 
under 38 C.F.R. § 3.451 were met, the apportionment was 
properly awarded.  

Apportionments are available for the protection of a 
Veteran's minor children who are experiencing hardship.  The 
statements about his financial situation do not establish 
that he experienced undue hardship as a result of the 
apportionment, nor do they corroborate the claim that he 
fulfilled his obligation to support his minor children.  38 
C.F.R. § 3.451.  In fact, he never alleged he was 
experiencing undue hardship as a result of the apportionment.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in a claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Here, the question is whether the Veteran was 
reasonably discharging his responsibility for child support 
at the time of the apportionment decision.  The inconclusive 
evidence about his finances during the relevant period does 
not raise a reasonable doubt about whether he was 
experiencing undue hardship as a result of the apportionment.  
Given this evidence, the evidence in favor of the claim is 
insufficient to raise a reasonable doubt.  


ORDER

The apportionment of the Veteran's VA pension benefits on 
behalf of S.W., and Y.B. was appropriate.   The claim is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


